ANDERSON, Circuit Judge.
The defendants in error (hereafter called plaintiffs) recovered judgment in the District Court of the United States for Porto Rico in an action brought by them as designated beneficiaries upon a life insurance policy, issued upon the life of James F. Brennan. The Insurance Company brought this writ of error, assigning as errors the exclusion of certain evidence offered by it and also the refusal of the District Judge to direct a verdict in its favor.
The principal defense set up by the Insurance Company was that Brennan in his application for insurance in answer to the inquiry whether he had ever had asthma, bronchitis, shortness of breath, coughing or spitting blood, answered, “Noand also that in answer to the question, “Has there ever been anything to your knowledge or belief, in your condition or family, or personal history, occupation or habits, which renders a risk on your life more than usually hazardous, or *174that tends to impair your constitution or to shorten your life ? ” again answered “No;” when, as is alleged, Brennan was at that time suffering from pulmonary tuberculosis, and had knowledge of his Condition.
The application was dated October 31, 1916; the medical examiner’s report, November 1, 1916; the policy, November 24, 1916, although it was not delivered until some days later. Brennan died on December 8, 1916. The policy contains the following provision:
“This policy, with the application therefor, constitutes the entire contract, and is based upon statements made by the insured which shall, in the absence of fraud, be deemed representations and not warranties.”
Brennan was in 'his thirty-seventh year. The medical examiner certified that his chest was normal, the respiratory murmur clear and normal on both sides, the respiration at the rate of 17 per minute; that auscultation and percussion of the chest revealed no evidence of present or past disease in either lung or .the pleura; that the examiner examined the naked chest and back; that the rate of his pulse was, sitting, 75, standing, 77, good, normal; that from the physical examination the examiner considered the risk first-class. There is no charge of fraud against the medical examiner.
The chief questions raised by the Insurance Company’s assignments of error grow out of rulings made by the District Court under Revised Statutes of Porto Rico, pars. 1408, 1409, §§ 40, 41, the relevant portions of which are as follows:
“A person cannot be examined as a witness in the following cases: * * *
“4. A physician or surgeon or the assistant of either of them cannot, without the consent of the patients, be examined in a civil action as to any information acquired in attending the patient, which was necessary to enable the physician or surgeon to prescribe or act for the patient; but this subdivision does not apply in an action between a physician or surgeon and his patients in which the treatment of the patient by the physician or surgeon is in issue: And provided, that a physician or surgeon is competent to testify as to the cause of the death of any person.”
Section 41 provides:
“Consent to the giving of such testimony as is mentioned'in section forty is conclusively implied in the following cases: * * *
“4. In an action brought by the beneficiary to recover on a policy of life insurance, taken out by the person whose life was insured, a physician or surge’on may, with the consent of the beneficiary, testify as to any information acquired by him in attending the deceased, but must not be compelled to so testify.
“Nothing in this section contained affects the right of the court to admit any of the testimony mentioned in section forty-nine, when no objection is seasonably interposed thereto, or when the court finds, as an inference from proper evidence, that the consent mentioned in that section has been given or implied.”
[1] The first assignment is that the court erred in not allowing Dr. Glines to testify at length and fully as to the cause of Brennan’s death. Dr. Glines testified that he had been a practicing physician for 13 years, 10 of which have been spent in Porto Rico; that he had seen Brennan familiarly often .since 1911, and had attended him as physician seven or eight times, including .two or three times during his last sickness; also, *175without objection, that he had certified that the cause of Brennan’s death was pulmonary tuberculosis.
Counsel for the insurance company then addressed to Dr. Glines as an expert a series of questions intended to bring out the reasons for his opinion that Brennan died of pulmonary tuberculosis. The following will serve as a fair type of these questions:
“Doctor, what were the symptoms that you noticed in Mr. Brennan, in order to arrive at the conclusion that lie died from tuberculosis?”
On plaintiff’s objection, this question was excluded, and the defendant duly excepted. We think the ruling was right.
Plainly there was no evidence warranting the court in finding or ruling that the beneficiaries had waived their rights under the statute. It is equally plain that, if Dr. Glines had been permitted to answer this question, and, as the assignment of error sets forth, “to testify at the trial at length and fully as to the cause of death of James F. Brennan,” he would have grounded his testimony in large part, if not entirely, upon information acquired by him in attending Brennan as his patient, and presumably necessary to enable him to prescribe for that patient.
The defendant’s main contention is that the language at the end of section 40, paragraph 4, supra, “And provided, that a physician or surgeon is competent to testify as to the cause of the death of any person,” is to be construed as admitting evidence, not only of the cause of death, but of all the reasons which led the attending physician to the conclusion stated.
To sustain this contention would be to disregard and to nullify the necessary import of section 41, paragraph 4, supra. The two provisions must be construed together. The later provision, to the effect that in suits like this, brought upon a life insurance policy, the attending physician “may with the consent of the beneficiary testify as to any information acquired by him in attending the deceased, but must not be compelled to so testify,” would be nullified, if the language quoted above, at the end of section 40, paragraph 4, is to be given the broad construction now contended for. If Dr. Glines was, under section 40, paragraph 4, competent to testify as to the reasons which led him to believe that Brennan died of tuberculosis, including information obtained from Brennan’s statements, or from his examination of Brennan’s person, the right of waiver contemplated by section 41, paragraph 4, as accruing to the beneficiaries, would be utterly destroyed; they would have no right left to waive.
[2] A brief consideration of the history and construction of similar legislation in the United States confirms us in the view that no such broad construction can be given to the proviso at the end of section 40, paragraph 4. Statutes similar or analogous to the above quoted statute of Porto Rico have, beginning with New York in 1828, been enacted in many of our states. The history of this innovation upon the common law of evidence, with a reference to many of the statutes, is set forth in 4 Wigmore’s Evidence, §§ 2380-2391. M.'r. Wigmore criticizes the legislative policy underlying this exception to the common law rules of admitting evidence. But the exception is firmly established. Moreover, the statute is held a remedial statute and hence to be given *176a liberal construction. Compare Buffalo, etc., Co. v. Knight Templars’, etc., Association, 126 N. Y. 450, 455, 27 N. E. 942, 943 (22 Am. St. Rep. 839), where Judge Andrews said as to the analogous statute in New York:
“The statute should have a broad and liberal construction to carry out its policy. By reasonable construction it excludes a physician from giving testimony in a judicial proceeding in any form, whether by affidavit or oral examination, involving a disclosure of confidential information acquired in attending a patient, unless the seal of secrecy is removed by the patient himself.”
See, also, Edington v. Insurance Co., 67 N. Y. 185, where the policy of the statute was discussed at considerable length. It was there held that the statute, “being remedial, should receive a liberal interpretation, and not be restricted by any technical rule.”
But when these statutes, intended for the benefit of the patient, were, by the death of the patient under suspicious circumstances, sought to' be invoked to prevent the disclosure of evidence perhaps proving crime, embarrassing questions were presented. Riterally interpreted and broadly applied, the physician, attending a person dying of poison administered by a third party, could not be permitted to testify to facts, indicating the cause of death. This problem was presented to the court in the Carlyle Harris Case, 136 N. Y. 423, 448, 33 N. E. 65, where it was invoked in the trial of a defendant, charged with murder by poison. The court there held, following Pierson v. People, 79 N. Y. 424, 432, 35 Am. Rep. 524, that the statute should not be so construed as to prevent a physician attending the deceased in his last illness to testify to information and circumstances tending show the commission of crime, or that the death was caused by murder. It is there pointed out that, if the statute were to be construed as contended for in that case by the prisoner’s counsel, it would be—
“extremely difficult, if not impossible, in most cases of murder by poison to-convict the murderer. Undoubtedly such evidence has been generally received in this class of cases, and it has not been understood among lawyers and judges to be within the prohibition of the statute.”
To the same general effect is People v. Lane, 101 Cal. 513, 516, 36 Pac. 16, 17, where the court said:
“The statutory privilege was not conferred to shield a person charged with the murder of another.”
The same construction was adopted by the Iowa court in State v. Grimmell, 116 Iowa, 596, 600, 88 N. W. 342. It is there also pointed out that difficult questions have ^arisen out of the construction of these statutes in cases where it has been sought to introduce the evidence of attending physicians as to the mental capacity of deceased patients-in will cases, and in proceedings on policies of insurance, or in prosecutions for killing by poison or by abortion.
Compare Shuman v. Sup. L. K. of H., 110 Iowa, 480, 483, 81 N. W. 717; Winters v. Winters, 102 Iowa, 53, 56, 71 N. W. 184, 63 Am. St. Rep. 428; Denning v. Butcher, 91 Iowa, 425, 59 N. W. 69; Westover v. Insurance Co., 99 N. Y. 57, 1 N. E. 104, 52 Am. Rep. 1; Morris *177v. Morris, 119 Ind. 341, 343, 21 N. E. 918; In re Flint, 100 Cal. 391, 34 Pac. 863; Harrison v. Railway Co., 116 Cal. 156, 47 Pac., 1019.
In Olson v. Court of Honor, 100 Minn. 117, 110 N. W. 374, 8 L. R. A. (N. S.) 521, 117 Am. St. Rep. 676, 16 Ann. Cas. 622, the court dealt with the application of a similar statute in an insurance case, where the insured was alleged to have committed suicide while under treatment for insanity. The policy covered cases of unintentional self-destruction, while insane. The Minnesota statute (Gen. St. 1894, § 5662, subd. 4) provided that a regular physician cannot, without the consent of his patient, be examined in a civil case as to any information acquired in attending the patient which was necessary to enable him to prescribe or act for the patient. The insurance company invoked this statute to exclude evidence of the attending physician tending to show that the insured was insane. But the court rejected this construction as unreasonable and unjust. The court said:
“The adjudged eases, however, relevant to this question, are not in entire harmony, due, perhaps, to a difference in the wording of the several statutes construed.”
Some of these conflicting authorities are cited in that case.
In Davis v. Supreme Lodge Knights of Honor, 165 N. Y. 159, 58 N. E. 891, the court held that the certificate of an attending physician, filed with the city board of health, as to the cause of death of certain relatives of the insured, is inadmissible under the New York Statute (Code Civ. Proc. § 834) in an action upon a policy of life insurance defended upon the ground of a breach of warranty that such relatives had not died of consumption.
In Buffalo, etc., Co. v. Knights Templar, 126 N. Y. 450, 27 N. E. 942, 22 Am. St. Rep. 839, the court said this statute should have a liberal construction and that — •
“By reasonable construction it excludes a physician from giving testimony in a judicial proceeding in any form, whether by affidavit or oral examination, involving a disclosure of confidential information acquired in attending a patient, unless the seal of secrecy is removed by the patient himself.”
In civil cases, with few, if any, exceptions, the statute has been construed as protecting the privilege. The Porto Rico statute is in terms limited to civil proceedings.
In Renihan v. Dennin, 103 N. Y. 573, 580, 9 N. E. 320, 322 (57 Am. Rep. 770), the court by Earl, J., said:
“It is probably true that the statute, as we feel obliged to construe it, will work considerable mischief. * * * In actions upon policies of life insurance where the inquiry relates to the health and physical condition of the insured, it will exclude the most reliable and vital evidence which is absolutely needed for the ends of justice. But the remedy is with the legislature, and not with the courts.”
Compare, also, Edington v. Insurance Co., 67 N. Y. supra.
In the light of this brief sketch of analogous legislation and the difficulties arising in its construction, we can have no doubt that the proviso at the end of section 40, paragraph 4, was not intended to open the door to evidence of information acquired by a physician in attending a deceased policy holder.
*178The Porto Rican statute was obviously intended to be so framed as to avoid the doubts and difficulties encountered by various courts in the United States, in construing and applying earlier analogous enactments, while protecting in all essential particulars the privilege grounded on the confidential relation of physician and patient. Whether perfection in that regard has been attained may well be doubted. But it is enough now to hold, as we do, that, construed in the light of experience elsewhere and in connection with section 41, paragraph 4, the proviso at the end of section 40, paragraph 4, cannot be given the broad .scope and meaning required in order to admit Dr. Glines’ evidence sought to be elicited by the questions excluded.
It is not necessary on the record before us to undertake to determine the exact meaning to he given to the words “cause of death.” Whether “cause of death,” as used in the statute, is to be construed as opening the door for the admission of evidence as to the specific disease causing death, or whether it should be more narrowly limited— as, for instance, that the deceased died a natural death, or by poison, or by drowning, or by violence, self-inflicted or by a third party — is not now before this court. The Insurance Company, at least, was not prejudiced by the admission of Dr. Glines’ testimony that Brennan died of tuberculosis. Evidence as to his reasons for this opinion was properly excluded.
.The other assignments of error may be briefly disposed of as covered nearly, if not quite, by what has already been said.
Error is assigned because the evidence of Dr. Honorio Carrasquillo was on the plaintiff’s motion struck out. Dr. Carrasquillo’s testimony in effect, was that he was a bacteriologist, employed in laboratory work as an interne in the Presbyterian Hospital in San Juan, where in late August or early September, 1915, Brennan called on him to make an examination of his sputum. Brennan was brought to him by Dr. Hildreth, the medical director of the hospital; but Carrasquillo did not know whether Brennan was or was not a patient of Dr. Hildreth. His evidence tending to show that Brennan’s sputum at that time indicated tuberculosis was, after Dr. Hildreth testified that Dr. Carrasquillo was an assistant under his direction, as to any patient coming to the hospital, on the plaintiff’s motion struck from the record.
The statute supra covers in terms, not only the attending physician, but the assistant of the attending physician. While the record is possibly somewhat obscure, we think the trial court was correct in holding that the objection to the assistant’s testimony had not been waived, and also that when, on Dr. Hildreth’s testimony, it plainly appeared that Dr. Carrasquillo was an assistant of Dr. Hildreth, and that Brennan had consulted Dr. Hildreth as a physician, the statute required the exclusion of Dr. Carrasquillo’s evidence.
[3] The defendant’s contention that the court should have ordered a verdict in its favor is clearly without merit. The issue here grows out of representations, not warranties, as to Brennan’s health and knowledge concerning it. On such an issue, only an extraordinary state of the evidence would warrant the court in ordering a verdict. In the present case, the record discloses a sharp conflict as to Brennan’s *179previous state of health and his knowledge concerning it. His wife and at least two other witnesses gave evidence strongly tending to show that he neither had nor supposed that he had tuberculosis. It was for the jury to deal with the credibility and weight of this testimony.
We have examined the other assignment of error, but find therein no reversible error.
The judgment of the District Court is affirmed, with costs to the defendants in error.